 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286Yorkaire, Inc. and Sheet Metal Workers Local Union No. 19. Cases 4ŒCAŒ16100, 4ŒCAŒ16199, and 4ŒCAŒ16225 April 30, 1999 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On November 30, 1989, the National Labor Relations Board issued an Order1 requiring the Respondent, Yorkaire, Inc., inter alia, to make whole its sheetmetal workers for any loss of earnings suffered as a result of the Respondent™s changing their terms and conditions of employment in violation of Section 8(a)(5) and (1).  On December 6, 1990, the United States Court of Appeals for the Third Circuit enforced the Board™s Order in full.2 On March 31, 1994, the Regional Director for Region 4 issued a compliance specification alleging liability for backpay to ﬁunit employeesﬂ pursuant to the Board™s Order.  On May 4, 1994, the Respondent filed an answer which denied liability based on its contention that none of the individuals named in the specification were ﬁunit employees,ﬂ either because they were statutory supervi-sors or because they were temporary replacements for unfair labor practice strikers.  Further, the Respondent™s answer contended that, in any event, the Respondent ﬁshould not be responsible for more than seven years worth of interest.ﬂ  On August 31, 1994, the Regional Director issued an amended compliance specification that substituted ﬁsheet metal workers,ﬂ the term used by the Board in its enforced Order, for ﬁunit employees.ﬂ  On September 26, 1994, the Respondent filed an amended answer denying liability only on the grounds previously asserted.   On June 5, 1997, counsel for the General Counsel, Charging Party Sheet Metal Workers Local Union No. 19, and Respondent Yorkaire, Inc., filed a motion to transfer the compliance proceeding to the Board.  The parties agreed that the motion with its eight exhibits, in-cluding, inter alia, the administrative law judge™s deci-sion, the Board™s decision, the enforcement order of the United States Court of Appeals for the Third Circuit, the compliance specification and its amendment and answers thereto, the stipulation of facts, and any specifically ref-erenced portions of the record in the unfair labor practice proceeding appended to future documents, constituted the entire record in this case.  The parties further agreed that no oral testimony was necessary or desired by any of the parties and that they waived a hearing before an ad-ministrative law judge, the making of findings of fact and conclusions of law, and the issuance of an administrative law judge™s supplemental decision.                                                                                                                      1 297 NLRB 401. 2 NLRB v. Yorkaire, Inc., 922 F.2d 832. On July 24, 1997, the Board issued an order approving the stipulation and transferring the proceeding to the Board.  The General Counsel and the Respondent subse-quently filed briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  On the entire record, the Board makes the following findings. I.  FACTS This compliance proceeding follows the Board™s 1989 findings that the Respondent violated Section 8(a)(5) and (1) by changing the terms and conditions of employment of its sheet metal workers and by withdrawing recogni-tion from Sheet Metal Workers Local Union No. 19 as their bargaining representative.  The Board also found that as a consequence of these changes some of the sheet metal workers engaged in an unfair labor practice strike, and replacements were hired.  The court-enforced order, inter alia, requires the Respondent to make whole the sheet metal workers and various funds. The Respondent does not contest the amended compli-ance specification data, backpay formula, and calcula-tions.  The specification, in appendices A through J, specifies the amounts the Respondent owes to sheet metal workers James Erisman, Gary Paules, James Huffman, Jesse Diehl, Thomas Grindell, Stephen Masek, William Smick, Jody Miller, Christopher Elser, and Robert Williams employed during the backpay period.3  The specification also specifies the total amounts the Respondent owes: $25,957.57 backpay; $7,137.17 Vaca-tion Fund; $13,499.24 Welfare Fund; $12,791.42 Pen-sion Fund; $6,062.53 Annuity Fund; $4,399.46 SASMI Fund; and $1,349.55 Apprenticeship and Training Fund; plus interest accrued on all the above amounts to the date of payment. II.  ISSUES There are two issues:  (1) whether interest should be tolled because of the time spent in processing this case; and (2) whether replacements for unfair labor practice strikers are entitled to restitution.4 III.  CONTENTIONS OF THE PARTIES The Respondent™s first contention is that the interest on the backpay and fringe benefit payments should be tolled due to Board delays in processing this case.  The Respondent notes that both the dispute at issue5 and the  3 The amended compliance specification™s Appendices A through J are reprinted here in Appendix I. 4 The Respondent no longer contends that individuals named in the specification are statutory supervisors.  The specification lists the fol-lowing replacements:  Jesse Diehl, Thomas Grindell, Stephen Masek, William Smick, Jody Miller, Christopher Elser, and Robert Williams. 5 The Respondent unilaterally changed the terms and conditions of employment of its sheet metal workers on August 23, 1986. 328 NLRB No. 38  YORKAIRE, INC. 287issuance of the 
judge™s decision
6 occurred more than a 
decade ago.  The Respondent also notes:  the Board took 
in excess of 2 years to ad
opt the judge™s recommended 
order;
7 the Board™s Regional Di
rector did not issue the 
compliance specifications until more than 3 years after 

the Third Circuit issued its order enforcing the Board™s 
Order;
8 almost 3 more years elapsed before the parties 
executed the motion transferring this compliance pro-
ceeding to the Board.
9  The Respondent asserts that the 
Board has engaged in unwarranted delays and therefore 
the Respondent should pay no interest on its remedial 
obligation.  The Respondent also contends that the inter-
est on the benefit payments ﬁwill not inure to the direct 
benefit of the adversely effected employees.ﬂ
10 The Respondent™s second contention is that there 
should be no restitution for those sheet metal workers 

who are replacements for unfair labor practice strikers.  
To support this contention, the Respondent cites the 
freedom of employers to unilaterally set the terms and 
conditions of employment for 
replacements for economic 
strikers.
11  The Respondent theref
ore contends that it 
should also be free to unilaterally set the terms and con-

ditions of employment for replacements for unfair labor 
practice strikers whose status, it argues, is merely ﬁtem-
porary.ﬂ 
The General Counsel contends that interest is an ele-
ment of compensation and not a penalty and that elimi-

nating interest payments ﬁwould constitute a windfall to 
the wrongdoer at the expense of the wronged.ﬂ
12  The 
General Counsel also argues that the Respondent has 
caused delays in the processing of this case by asserting 
ﬁuntimely and meritless arguments that are directly con-
trary to positions it previously asserted in this proceed-
ing.ﬂ 
The General Counsel also contends that the Board™s 
order to restore the status quo ante requires monetary 

payments to replacements for unfair labor practice strik-
ers.  First, the General Counsel asserts that the Respon-
dent was on notice in earlier phases of this proceeding 
that a make-whole remedy 
was sought for strike re-
placements.  The General Counsel points to the Respon-
dent™s concession at the hear
ing that the strike replace-
ments performed bargaining unit work;
13 the General 
                                                          
                                                                                             
6 Administrative Law Judge Thomas A. Ricci issued his decision on 
July 21, 1987. 
7 The Board issued its Decision and Order on November 30, 1989. 
8 The circuit court issued its order on December 6, 1990.  The Re-
gional Director issued the compliance specification on March 31, 1994, 
and the amended compliance sp
ecification on August 31, 1994. 
9 The parties filed the motion on June 5, 1997. 
10 The Respondent cites 
NLRB v. W. L. Miller Co.,
 871 F.2d 745 (8th 
Cir. 1989). 
11 The Respondent relies on 
Imperial Outdoor Advertising,
 192 
NLRB 1248 (1971), enfd. 470 F.2d 484 (8th Cir. 1972). 
12 The General Counsel cites, inter alia, 
NLRB v. Rutter Rex Mfg. 
Co., 396 U.S. 258, 264Œ265 (1969). 
13 Specifically, the General Counsel refers to one of the Respon-
dent™s exhibits from the hearing be
fore the judge.  This exhibit is a 
Counsel™s request in her brief to the judge that strike-
replacements be included in the remedial provisions; and 
the judge™s extension of his remedy to ﬁsheetmetal work-
ers.ﬂ  Second, the General Counsel relies on Board 
precedent which holds that re
placements for unfair labor 
practice strikers are to be made whole for unlawful 
changes in employment conditions.  
Carpenter Sprinkler 
Corp., 238 NLRB 974, 976 (1978), enf. denied in rele-
vant part 605 F.2d 60, 66Œ69 (2d Cir. 1978).
14  Third, the 
General Counsel argues that making replacements whole 
is not a windfall but only payment at the lawful contrac-
tual rate. 
IV.  DISCUSSION
 In regard to the Respondent™s continuing liability to 
pay interest, it is well established that the cost of any 
delay is to be born by the wrongdoer, not by the wronged 
employees.  In 
NLRB v. Rutter-Tex Mfg. Co.,
 396 U.S. 
258 (1969), the Supreme Court held that ﬁ[w]ronged 
employees are at least as mu
ch injured by the Board™s 
delay in collecting their backpay as is the wrongdoing 

employer,ﬂ
15 and found that ﬁthe Board is not required to 
place the consequences of its 
own delay, even if inordi-nate, upon wronged employees to the benefit of wrong-

doing employers.ﬂ
16  The Court ordered that the wrong-
doing employer should bear the cost of delay. 
The Rutter-Rex
 principle also applies to the interest 
payments on monetary remedies.  See
 Mid-State Ready 
Mix, Inc., 316 NLRB 500 (1995), where the Board relied 
on 
Rutter-Rex
 and its progeny,
17 and also noted that ﬁin-
 petition seeking to remove Sheet Metal Workers Local Union No. 19 as 
representative.  Jesse Diehl, Stephen Masek, and William Smick are 
signers.  The General Counsel also refers to the Respondent™s repeated 

assertion that it lawfully withdrew recognition from the Union based on 
this petition in its brief to the Boar
d in support of its exceptions to the 
judge™s decision.  The General Counsel
 further refers to one of her own 

exhibits from the hearing which lists as replacements holding positions 
of ﬁhelper,ﬂ ﬁmechanic trainee,ﬂ or
 ﬁmechanic Bﬂ:  Jesse Diehl, Tho-
mas Grindell, Stephen Masek, Willi
am Smick, Christopher Elser, and 
Robert Williams.  The General Counsel notes that the Respondent 
prepared this exhibit pursuant to a 
subpoena and testified at the hearing 
that the positions listed were in the bargaining unit. 
14 The General Counsel distinguishes the Second Circuit™s decision 
in Carpenter Sprinkler, 
supra, on the grounds that the court found that: 
(1) the employer was given no no
tice concerning its liability for pay-
ments to replacements; and (2) 
Imperial Outdoor Advertising,
 supra, 
was dispositive.  The General Counsel argues that the Respondent here 
had notice.  Thus, as indicated above, the Respondent (1) conceded at 
the hearing that replacements perf
ormed bargaining unit work; (2) the 
General Counsel in the unfair labo
r practice phase of this proceeding 
specifically requested, and obtained,
 a make-whole remedy for strike 
replacements; and (3) the judge™s order extended to all ﬁsheetmetal 
workers,ﬂ was adopted by the Board,
 and was enforced by the Third 
Circuit Court of Appeals.  Finally
, the General Counsel distinguishes 
Imperial Outdoor Advertising,
 supra, on the ground that there, unlike 
here, the collective-bargaining agreement had expired; 
see Hi-Grade 
Materials Co., 239 NLRB 947, 955 fn. 16 (1978), which distinguished 
Imperial 
on that basis. 
15 Rutter-Rex
, supra at 264. 
16 Id. at 265 (citations omitted). 
17 Carrothers Construction Co.,
 274 NLRB 762 (1985); 
Smyth Mfg. 
Co., 277 NLRB 680 (1985). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288terest is not a penalty, but is the method of reimbursing 
victims for the time value of the money that they lost and 
that the employer had.ﬂ
18 Accordingly, we conclude that delay is no basis to 
deny remedial interest to the wronged employees. 
The Respondent also argues that it should not be re-
quired to pay interest to benefit funds because it will not 
inure to the direct benefit of
 the adversely affected em-
ployees.  However, the Board™s order, enforced in full by 
the Third Circuit, requires interest on such payments.  

Accordingly, we find that this is an attempt to relitigate 
an issue that has been fina
lly resolved against the Re-
spondent. 
Moreover, funds established by a collective-bargaining 
agreement, such as those included in the remedy here, are 
an integral part of a make-whole remedy.  The Board has 
consistently found that ﬁemployees have, in addition to a 
stake in receiving benefits ne
gotiated on their behalf by 
their chosen representatives
, a clear economic stake in the viability of funds to which part of their compensation 
is remitted.ﬂ
19  Thus, interest on the benefit payments is 
designed to guarantee that contractually established 
funds are as financially viable as they would have been 
absent the Respondent™s wrongdoing.  Thus, contrary to 
the Respondent, these payments inure to the direct bene-
fit of the wronged employees. 
Accordingly, we find no merit to the Respondent™s 
contention that the interest on the backpay and fringe 

benefit payments should be tolled due to delay in the 
administrative process.
20  We find that the Respondent 
                                                          
                                                                                             
18 The Board cited NLRB v. International Measurement & Control 
Co., 
978 F.2d 334, 337 (7th Cir. 1992).  See also
 Unitog Rental Ser-
vices, 318 NLRB 880 (1995). 
19 Grondorf, Field, Black & Co.,
 318 NLRB 996, 997 (1995) (cita-
tions omitted), enfd. in pertinent 
part 107 F.3d 882 (D.C. Cir. 1997).  
The court specifically endorsed the Board™s holding in this respect.  
However, the court remanded the issue so that the employer might 

show employees received benefits 
from employer-sponsored plans and 
that their value should be deducted 
from what the employer owed the 
union plans.  Here, the Res
pondent makes no such claim. 
20 The Respondent™s reliance on 
NLRB v. W. L. Miller Co.,
 supra, is 
misplaced.  First, that was not a ba
ckpay proceeding.  Second, in that 
case, the Board™s Deklewa rule was at issue.  See John J. Deklewa & 
Sons, 
282 NLRB 184 (1987), enfd. sub nom. 
Iron Workers Local 3 v. 
NLRB, 843 F.2d 770 (3d Cir. 1988).  The administrative law judge 
found that an 8(f) agreement had converted to a 9(a) agreement.  The 
Board, however, applied its new 
Deklewa rule and found that the 8(f) 
agreement was enforceable during it
s term but that there was no pre-
sumption of majority status afforded to the union following the expira-

tion of the agreement.  The Board ordered damages for breach of the 
agreement and restitution to the union fund along with interest on the 
amount due.  On appeal, the United States Court of Appeals for the 
Eighth Circuit upheld the Board™s 
Deklewa rule and its retroactive application.  However, the court 
found manifest injustice in the ﬁ
Dek-lewaﬂ delay in the administrative process.
  The court noted that the sole 
issue was payment to the union benefit fund, that none of the employ-
ees had been union members, and that the agreement had expired be-
fore the incidents giving rise to the proceeding had occurred and before 
Deklewa was litigated.  The court ther
efore found that the employer 
should not have to pay interest on 
its restitution obligation for approxi-
mately the time the Board reevaluated the case in light of 
Deklewa.  must make the payments detailed in the specification 
including interest accrued on all the amounts to the date 
of payment. 
We also conclude that the strike replacements are enti-
tled to a remedy.  As to this remedial issue, the Respon-

dent acknowledges the similarities between this case and 
Carpenter Sprinkler Corp.,
 supra, in which the Board 
held that, when unlawful unilateral changes in unit em-
ployees™ wages and benefits preceded, and were the pre-
cipitating cause of, a strike, the remedy for the unlawful 

changes properly covered both the striking employees 
and their temporary replacemen
ts, who were paid at the 
unlawfully implemented wage and benefit rate.  238 
NLRB at 976.  The Respondent nevertheless argues for 
the first time in its exceptions to the compliance specifi-
cation that 
Carpenter Sprinklers
 was wrongly decided 
and that the striker replacements should not, as a matter 

of law, be entitled to a remedy.  We reject this belated 
contention for the following reason.  In the underlying 
case, the General Counsel so
ught a remedy for ﬁsheet 
metal workers,ﬂ specifically including those sheet metal 
workers who were replacements
 for unfair labor practice 
striker.  (The General Counsel avoided the term ﬁunit 
employees,ﬂ as that term could be construed to exclude 
replacements for unfair labo
r practice strikers.)  In 
agreement with the General 
Counsel, the judge awarded 
the remedy to ﬁsheet metal 
workers.ﬂ  The Board agreed, 
and the court enforced the order.  The Respondent did 
not argue to the Board that this remedial order was erro-
neous in this respect, i.e., 
that replacements for unfair 
labor practice strikers should not share in the 8(a)(5) 
remedy because they are not unit employees,  and, be-
cause Respondent did not do so, it was not free to raise 
the issue before the circuit court.
21   Moreover, even if 
Respondent had raised these i
ssues, the order is now res 
judicata.  In these circ
umstances, Respondent cannot 
belatedly make the contention now.
22 ORDER The National Labor Relations Board orders that the 
Respondent, Yorkaire, Inc., York, Pennsylvania, its offi-
cers, agents, successors, and assigns, shall make whole 

the individuals named below in Appendix I, by paying 
them the amounts following their names, with interest to 
be computed in the manner prescribed in 
New Horizons 
for the Retarded,
 283 NLRB 1173 (1987), minus tax 
withholdings required by Federal and state laws.  The 
 The court assessed interest during th
e agreement™s term and from the 
time the Board issued its decision, 
waiving the intervening period.  In 
all other respects, the restitution remedy was enforced.  Thus, 
Miller concerns the peculiarities of 
Deklewa™s
 change in precedent and retro-
active application.  It does not deviate from the 
Rutter-Rex
 rule that 
delay may not benefit the wrongdoer at the expense of wronged em-
ployees. 
21 See Sec. 10(e) of the Act. 
22 Member Hurtgen believes that the Second Circuit™s reversal of the 
Board™s decision in 
Carpenter Sprinkler
 is correct.  However, he agrees 
with his colleagues that the Respondent has belatedly raised this point. 
 YORKAIRE, INC. 289Respondent shall also remit to the trust funds the contri-butions which the Respondent failed to make as indicated in Appendix I, plus additional amounts, if any, as pre-scribed in Merryweather Optical Co., 240 NLRB 1213 (1979).23  Total amounts due and payable are as follows:       Net Backpay     Medical Expenses  James Erisman        $ 3,353.81  $61.50 Gary Paules             2,409.27   536.55 James Huffman          2,498.87       --- Jesse Diehl           1,330.80   402.53 Thomas Grindell        3,683.14   356.91 Stephen Masek           4,136.10  356.91 William Smick           4,491.13       --- Jody Miller                32.00       --- Christopher Elser       1,531.44       --- Robert Williams           662.70  113.92 Total Backpay       $25,957.57 Total Medical Expenses           $1,828.32                                                            23 To the extent that an employee has made personal contributions to funds that are accepted by the funds in lieu of the employer™s delin-quent contributions during the period of the delinquency, the respon-dent will reimburse the employee for amounts paid, with interest, but the amount of such reimbursement will constitute a setoff to the amount that the respondent otherwise owes the funds.  See Donovan & Associ-ates, 316 NLRB 169, 170 (1995). Contributions Owed  Vacation Fund           $ 7,137.17 Welfare Fund             13,499.24 Pension Fund             12,791.42 Annuity Fund                6,062.53 SASMI Fund                4,399.46 Appr. Trn. Fund               1,349.55 Total Contributions Owed        $45,239.37 Total Amounts Due         $73,025.26  APPENDIX IAPPENDIX A JAMES ERISMAN Position:   General Foreman    Year/Qtr.  Backpay Wage Rate   Hrs. Wked (Regular)  Hrs. Wked (1-1/2X)  Hrs. Wked (2X)  Adjusted Hrs. Wked  Gross Backpay Wages  Vacation Deduction ($1.02/hr.) Backpay Wages Less Vac. Ded.   Actual Wages  Net Backpay Wages   Medical Expenses 1986-3    $17.73      204      33.5       8     270.25 $4,791.53 $275.66 $4,515.88 $3,582.25  $ 933.63      $.00 1986-4     17.73      477      28      16     551   9,769.23   562.02   9,207.21   7,582.50   1,678.71    61.50 1987-1     17.73      284        9        0     297.5   5,274.68   303.45   4,971.23   4,229.75      741.48        .00 TOTALS:          $3,353.81  $61.50     Year/Qtr.  Adjusted Hrs. Wked   Vacation Fund ($1.02/hr)  Welfare Fund ($1.67/hr)  Pension Fund ($2.18/hr)  Annuity Fund ($.75/hr)  SASMI Fund ($.67/hr)  Appr. Trn Fund ($.23/hr) 1986-3     270.25    $275.66    $451.32    $ 589.15   $202.69  $181.07      $62.16 1986-4      551     562.02      920.17   1,201.18     413.25   369.17      126.73 1987-1      297.5      303.45      496.83      648.55     223.13    199.33         68.43 TOTALS:  $1,141.13 $1,868.31 $2,438.88   $839.06  $749.56     $257.31    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290APPENDIX B 
GARY PAULES Position:   Foreman 
   Year/Qtr. 
 Backpay 
Wage Rate 
  Hrs. Wked 
(Regular) 
 Hrs. Wked 
(1-1/2X) 
 Hrs. Wked 
(2X)  Adjusted 
Hrs. Wked 
 Gross 
Backpay 
Wages  Vacation 
Deduction ($1.02/hr.) 
Backpay 
Wages Less Vac. Ded. 
  Actual 
Wages  Net Backpay 
Wages   Medical 
Expenses 
1986-3 
   $16.83 
     151.5 
     21       8     199 $3,349.17 
$202.98 
$3,146.19 
$2,578.50 
 $567.69 
  $59.88 
1986-4 
     16.83 
      479.5 
 21.75 
      7  526.125 
  8,854.68 
  536.65 
  8,318.04 
  7,058.80 
1,259.24 
  279.44 
1987-1 
     16.83 
      282.5 
       7       0     293   4,931.19 
  298.86 
  4,632.33 
  4,049.99 
     582.34 
  197.23 
     Year/Qtr. 
 Adjusted 
Hrs. Wked 
  Vacation 
Fund ($1.02/hr) 
 Welfare 
Fund ($1.67/hr) 
 Pension Fund ($2.18/hr) 
 Annuity 
Fund ($.75/hr)  SASMI Fund ($.64/hr)  Appr. Trn Fund ($.23/hr) 1986-3 
    199    $202.98 
   $332.33 
   $433.82 
 $149.25 
$127.36 
   $45.77 
1986-4 
  526.125 
     536.65 
     878.63 
  1,146.95 
   394.59 
  336.72 
   121.01 
1987-1 
     293      298.86 
     489.31 
     638.74 
   219.75 
  187.52 
     67.39 
TOTALS: 
 $1,038.49 
$1,700.27 
$2,219.51 
$763.59 
$651.60 
 $257.31 
   APPENDIX C 
JAMES HUFFMAN 
Position:   Foreman 
   Year/Qtr. 
 Backpay 
Wage Rate 
  Hrs. Wked 
(Regular) 
 Hrs. Wked 
(1-1/2X) 
 Hrs. Wked 
(2X)  Adjusted 
Hrs. Wked 
 Gross 
Backpay 
Wages  Vacation 
Deduction ($1.02/hr.) 
Backpay 
Wages Less Vac. 
Ded.   Actual 
Wages  Net Backpay 
Wages   Medical 
Expenses 
1986-3 
   $16.83 
     192      21       8     239.5 
$4,030.79 
$244.29 
$3,786.50 
$3,069.56 
   $716.94 
    $.00 
1986-4 
   $16.83 
     498      23.5 
     23     579.25 
  9,748.78 
  590.84 
  9,157.94 
  7,769.24 
  1,388.70 
      .00 
1987-1 
   $16.83 
     183.5 
     15.5 
       0     206.75 
  3,479.60 
  210.89 
  3,268.72 
  2,875.49 
     393.23 
      .00 
TOTALS:          $2,498.87 
    $.00 
     Year/Qtr. 
 Adjusted 
Hrs. Wked 
  Vacation 
Fund ($1.02/hr) 
 Welfare 
Fund ($1.67/hr) 
 Pension Fund ($2.18/hr) 
 Annuity 
Fund ($.75/hr)  SASMI Fund ($.64/hr)  Appr. Trn Fund ($.23/hr) 1986-3 
   239.5 
   $244.29 
   $399.97 
   $522.11 
 $179.63 
$153.28 
     $55.09 
1986-4 
   579.25 
     590.84 
     967.35 
  1,262.77 
   434.44 
  370.72 
     133.23 
1987-1 
   206.75 
     210.89 
     345.27 
     450.72 
    156.06 
  132.32 
       47.55 
TOTALS: 
 $1,046.01 
$1,712.59 
$2,235.59 
 $769.13 
$749.56 
   $235.87 
   APPENDIX D 
JESSE DIEHL Position:   Limited Apprentice 
   Year/Qtr. 
 Backpay 
Wage Rate 
  Hrs. Wked 
(Regular) 
 Hrs. Wked 
(1-1/2X) 
 Hrs. Wked 
(2X)  Adjusted 
Hrs. Wked 
 Gross 
Backpay 
Wages  Vacation 
Deduction ($.52/hr.) 
Backpay 
Wages Less Vac. Ded. 
  Actual 
Wages  Net Backpay 
Wages   Medical 
Expenses 
1986-3 
   $7.87 
     144      26       0     183 $1,440.21 
    $95.16 
$1,345.05 
$1,074.00 
   $271.05 
      $.00 
1986-4 
     7.87 
     464      17      22     533.5 
  4,198.65 
    277.42 
  3,193.50 
  3,193.50 
     727.73 
  205.30 
1987-1 
     7.87 
     281.5 
       0        0     281.5 
  2,215.41 
    146.38 
  2,069.03 
  1,737.00 
     332.03 
  197.23 
TOTALS:          $1,330.80 
$402.53 
    Year/Qtr. 
 Adjusted 
Hrs. Wked 
  Vacation 
Fund ($.52/hr)  Welfare 
Fund ($1.67/hr) 
 Pension Fund (none)  Annuity 
Fund ($.50/hr)  SASMI Fund ($.30/hr)  Appr. Trn Fund (none) 1986-3 
   183 
     $95.16 
   $305.61 
 $137.25 
   $54.90 
 1986-4 
   533.5 
     277.42 
     890.95 
   400.13 
   160.05 
 1987-1 
   281.5 
     146.38 
     470.11 
    211.13 
     84.45 
 TOTALS: 
    $518.96 
$1,666.66 
  $839.06 
 $749.56 
    YORKAIRE, INC. 291APPENDIX E 
THOMAS GRINDELL 
Position:   Journeyman 
   Year/Qtr. 
 Backpay 
Wage Rate 
  Hrs. Wked 
(Regular) 
 Hrs. Wked 
(1-1/2X) 
 Hrs. Wked 
(2X)  Adjusted 
Hrs. Wked 
 Gross 
Backpay 
Wages  Vacation 
Deduction ($1.02/hr.) 
Backpay 
Wages Less Vac. Ded. 
  Actual 
Wages  Net Backpay 
Wages   Medical 
Expenses 
1986-3 
   $16.23 
     80        8       .5 
       93 $1,509.39 
      $94.86 
$1,414.53 
$1,020.25 
   $394.28 
      $.00 
1986-4 
     16.23 
   501.75 
   16.5 
     8      542.5 
  8,804.78 
      553.35 
  8,251.43 
  5,923.50 
  2,327.93 
  159.68 
1987-1 
     16.23 
   244.5 
        2       .5 
     248.5 
  4,033.16 
      253.47 
  3,779.69 
  2,818.75 
     960.94 
  197.23 
          $3,683.14 
$356.91 
     Year/Qtr. 
 Adjusted 
Hrs. Wked 
  Vacation 
Fund ($1.02/hr) 
 Welfare 
Fund ($1.67/hr) 
 Pension Fund ($2.18/hr) 
 Annuity 
Fund ($.75/hr)  SASMI Fund ($.62/hr)  Appr. Trn Fund ($.23/hr) 1986-3 
      93      $94.86 
   $155.31 
   $202.74 
  $69.75 
   $57.66 
   $21.39 
1986-4 
    542.5 
     553.35 
     905.98 
  1,182.65 
   406.88 
   336.35 
   124.78 
1987-1 
    248.5 
     253.47 
     415.00 
     541.73 
   186.38 
   154.07 
     57.16 
TOTALS: 
    $901.68 
$1,476.28 
$1,927.12 
 $839.06 
 $749.56 
 $203.32 
     APPENDIX F 
STEPHEN MASEK Position:   Journeyman 
   Year/Qtr. 
 Backpay 
Wage Rate 
  Hrs. Wked 
(Regular) 
 Hrs. Wked 
(1-1/2X) 
 Hrs. Wked 
(2X)  Adjusted 
Hrs. Wked 
 Gross 
Backpay 
Wages  Vacation 
Deduction ($1.02/Hr.) 
Backpay 
Wages Less Vac. 
Ded.   Actual 
Wages  Net Backpay 
Wages   Medical 
Expenses 
1986-3 
   $16.23 
     96        9       0     109.5 
$1,777.19 
$111.69 
$1,665.50 
$1,095.00 
   $570.50 
     $.00 
1986-4 
     16.23 
    470        4.5 
    10.5 
    497.75 
  8,078.48 
  507.71 
  7,570.78 
  5,158.62 
  2,412.16 
 159.68 
1987-1 
     16.23 
    279.5 
       0       0      279.5 
  4,536.29 
  285.09 
  4,251.20 
  3,097.75 
  1,153.45 
 197.23 
TOTALS:          $4,136.10 
$356.91 
     Year/Qtr. 
 Adjusted 
Hrs. Wked 
  Vacation 
Fund ($1.02/hr) 
 Welfare 
Fund ($1.67/hr) 
 Pension Fund ($2.18/hr) 
 Annuity 
Fund ($.75/hr)  SASMI Fund ($.62/hr)  Appr. Trn Fund ($.23/hr) 1986-3 
    109.5 
   $111.69 
   $182.87 
   $238.71 
  $82.13 
  $67.89 
   $25.19 
1986-4 
    497.75 
     507.71 
     831.24 
  1,085.10 
  373.31 
  308.61 
   114.48 
1987-1 
    279.5 
     285.09 
     466.77 
     609.31 
  209.63 
  173.29 
      64.29 
TOTALS: 
    $904.49 
$1,480.87 
$1,933.12 
$665.06 
$549.79 
  $203.95 
     APPENDIX G 
WILLIAM SMICK 
Position:   Journeyman 
   Year/Qtr. 
 Backpay 
Wage Rate 
  Hrs. Wked 
(Regular) 
 Hrs. Wked 
(1-1/2X) 
 Hrs. Wked 
(2X)  Adjusted 
Hrs. Wked 
 Gross 
Backpay 
Wages  Vacation 
Deduction ($1.02/Hr.) 
Backpay 
Wages Less Vac. 
Ded.   Actual 
Wages  Net Backpay 
Wages   Medical 
Expenses 
1986-3 
   $16.23 
      72        6       0     81 $1,314.63 
 $82.62 
$1,232.01 
 $810.00 
   $422.01 
    $.00 
1986-4 
     16.23 
     504      18.5 
     11   553.75 
  8,987.36 
 564.83 
  8,422.54 
5,697.00 
  2,725.54 
      .00 
1987-1 
     16.23 
     281      12.5 
       0   299.75 
  4,864.94 
 305.75 
  4,559.20 
3,215.62 
  1,343.58 
      .00 
TOTALS:          $3,353.81 
    $.00 
         DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292   Year/Qtr. 
 Adjusted 
Hrs. Wked 
  Vacation 
Fund ($1.02/hr) 
 Welfare 
Fund ($1.67/hr) 
 Pension Fund ($2.18/hr) 
 Annuity 
Fund ($.75/hr)  SASMI Fund ($.62/hr)  Appr. Trn Fund ($.23/hr) 1986-3 
      81     $82.62 
   $135.27 
   $176.58 
  $60.75 
  $50.22 
    $18.63 
1986-4 
    553.75 
    564.83 
     924.76 
  1,207.18 
  415.31 
  343.33 
    127.36 
1987-1 
    299.75 
    305.75 
     500.58 
     653.46 
  224.81 
  185.85 
      68.94 
TOTALS: 
   $953.19 
$1,560.62 
$2,037.21 
$700.88 
$579.39 
  $214.94 
     APPENDIX H 
JODY MILLER Position:   Limited Apprentice 
   Year/Qtr. 
 Backpay 
Wage Rate 
  Hrs. Wked 
(Regular) 
 Hrs. Wked 
(1-1/2X) 
 Hrs. Wked 
(2X)  Adjusted 
Hrs. Wked 
 Gross 
Backpay 
Wages  Vacation 
Deduction ($.52/Hr.) 
Backpay 
Wages Less Vac. Ded. 
  Actual 
Wages  Net Backpay 
Wages   Medical 
Expenses 
1986-3 
   $7.87 
     16        0       0       16 $125.92 
  $8.32 
 $117.60 
$85.60 
   $32.00 
    $.00 
1986-4 
     7.87 
           0 
        .00 
      .00 
         .00 
          .00 
 1987-1 
     7.87 
           0 
        .00 
      .00 
         .00 
          .00 
 TOTALS:             $32.00 
    $.00 
     Year/Qtr. 
 Adjusted 
Hrs. Wked 
  Vacation 
Fund ($.52/hr)  Welfare 
Fund ($1.67/hr) 
 Pension Fund (none)  Annuity 
Fund ($.50/hr)  SASMI Fund ($.30/hr)  Appr. Trn Fund (none) 1986-3 
     16 
    $8.32 
  $26.72 
    $12.00 
    $4.80 
 1986-4 
       0 
        .00 
        .00 
          .00 
        .00 
 1987-1 
       0 
        .00 
        .00 
          .00 
        .00 
 TOTALS: 
     $8.32 
  $26.72 
    $12.00 
    $4.80 
      APPENDIX I 
CHRISTOPHER ELSER 
Position:   Limited Apprentice 
   Year/Qtr. 
 Backpay 
Wage Rate 
  Hrs. Wked 
(Regular) 
 Hrs. Wked 
(1-1/2X) 
 Hrs. Wked 
(2X)  Adjusted 
Hrs. Wked 
 Gross 
Backpay 
Wages  Vacation 
Deduction ($.52/Hr.) 
Backpay 
Wages Less Vac. Ded. 
  Actual 
Wages  Net Backpay 
Wages   Medical 
Expenses 
1986-3 
     $7.87 
          0 
         $.00 
       $.00 
       $.00 
         $.00 
 1986-4 
       7.87 
     471      8.5 
       10    503.75 
  3,964.51 
   261.95 
  ,702.56 
$2,688.36 
  1,014.21 
    $.00 
1987-1 
       7.87 
     268       4          1    276 
  2,172.12 
   143.52 
2,028.60 
1,511.37 
     517.24 
      .00 
TOTALS:          $1,531.44 
    $.00 
     Year/Qtr. 
 Adjusted 
Hrs. Wked 
  Vacation 
Fund ($.52/hr)  Welfare 
Fund ($1.67/h
r)  Pen-sion 
Fund (none)  Annuity 
Fund ($.50/hr)  SASMI Fund ($.30/hr
)  Appr. Trn Fund (none) 1986-3 
      0 
        $.00 
        $.00 
       $.00 
      $.00 
 1986-4 
    503.75 
    261.95 
    841.26 
   377.81 
  151.13 
 1987-1 
    276     143.52 
    460.92 
   207.00 
    82.80 
 TOTALS: 
   $405.47 
$1,302.1
8  $584.81 
$233.93 
            YORKAIRE, INC. 293APPENDIX J 
ROBERT WILLIAMS 
Position:   Limited Apprentice 
   Year/Qtr. 
 Backpay 
Wage Rate 
  Hrs. Wked 
(Regular) 
 Hrs. Wked 
(1-1/2X) 
 Hrs. Wked 
(2X)  Adjusted 
Hrs. Wked 
 Gross 
Backpay 
Wages  Vacation 
Deduction ($.52/Hr.) 
Backpay 
Wages Less Vac. Ded. 
  Actual 
Wages  Net Backpay 
Wages   Medical 
Expenses 
1986-3 
$7.87 
         0     $.00 
    $.00 
    $.00 
    $.00 
 1986-4 
 7.87 
  337.5 
     17    13.5 
  390 
3,069.30 
     202.80 
2,866.50 
$2,247.00 
   619.50 
    $.00 
1987-1 
 7.87 
   32        0       0     32    251.84 
      16.64 
   235.20 
    192.00 
     43.20 
    113.92 
TOTALS:           $662.70 
  $113.92 
     Year/Qtr. 
 Adjusted 
Hrs. Wked 
  Vacation 
Fund ($.52/hr)  Welfare 
Fund ($1.67/hr) 
 Pension Fund (none)  Annuity 
Fund ($.50/hr)  SASMI Fund ($.30/hr)  Appr. Trn Fund (none) 1986-3 
        0 
   $.00 
    $.00 
     $.00 
    $.00 
 1986-4 
    390     202.80 
     651.30 
    292.50 
   117.00 
 1987-1 
      32 
      16.64 
       53.44 
      24.00 
       9.60 
 TOTALS: 
  $219.44 
   $704.74 
  $316.50 
 $126.60 
   